             IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
               Plaintiff,                         4:18CR3088
    vs.
                                                   ORDER
ERIC BERINGER,
               Defendant.


    IT IS ORDERED that:

    1.    The defendant’s Unopposed Motion to Continue Sentencing
          (filing 757) is granted.

    2.    Defendant Eric Beringer’s sentencing is continued to April 3,
          2020, at 10:00 a.m., before the undersigned United States
          District Judge, in Courtroom No. 1, Robert V. Denney United
          States Courthouse and Federal Building, 100 Centennial Mall
          North, Lincoln, Nebraska. The defendant shall be present at the
          hearing.

    Dated this 2nd day of December, 2019.

                                      BY THE COURT:


                                      John M. Gerrard
                                      Chief United States District Judge
